Exhibit 10.47
 
Vision-Sciences, Inc.
40 Ramland Road South
Orangeburg, NY 10962
November 9, 2009
 
Mr. Warren Bielke
18719 Bearpath Trail
Eden Prairie, MN 55347
 
Dear Warren:
 
         The purpose of this letter (the "Letter Agreement") is to acknowledge
and set forth the terms and conditions of your employment as Interim Chief
Executive Officer of Vision-Sciences, Inc., a Delaware corporation (the
"Company").  This Letter Agreement also hereby terminates the existing
consulting agreement between you and the Company dated April 7, 2009.
 
1.              DUTIES AND RESPONSIBILITIES. While you are employed by the
Company, you will serve as the Interim Chief Executive Officer of the Company
(“Interim CEO”) and will report directly to the Board of Directors of the
Company. You will have such duties and responsibilities that are commensurate
with your position and such other duties and responsibilities as are from time
to time assigned to you by the Board of Directors of the Company.  You will not
engage in any activities that will conflict with the best interests of the
Company. As the Interim CEO, You will not be required to perform your duties
solely at the Company's headquarters, located in Orangeburg, New York, but will
endeavor to be present at the headquarters from Monday through Friday of each
week.
 
2.              COMPENSATION. While you are employed by the Company, the Company
will pay you a base salary at the rate of $255,000 per year, in accordance with
the usual payroll practices of the Company.  Upon your presentation of a
completed Company business plan in a form acceptable to the Board of Directors
within 45 days of commencement of your employment, the Compensation Committee
will propose to you performance-based incentive compensation in addition to your
base salary.
 
3.              STOCK OPTIONS.
 
(a)              OPTION GRANT. With respect to each three month quarterly period
of your employment, upon the date of commencement of your employment and as of
the first day of each subsequent quarterly period, you shall be granted an
option (the "Options") to purchase 100,000 shares of the Company's common stock,
par value $0.01 (the "Common Stock") under the Company's 2007 Stock Incentive
Plan (the "Plan") at an exercise price equal to the fair market value (as
defined in the Plan) of the Common Stock on the date of grant.  The Options
shall, to the maximum extent permitted by applicable law, be designated as
incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended, and to the extent not
allowable, the Options shall be a non-qualified stock options.
 

--------------------------------------------------------------------------------


(b)              VESTING. The Option shall vest and become exercisable on the
date of grant.
 
(c)              FORM OF OPTIONS. The Options shall be granted pursuant to and,
to the extent not contrary to the terms of this Letter Agreement, shall be
subject to all of the terms and conditions imposed under the Company's standard
stock option agreement and the Plan.
 
4.              BENEFITS AND FRINGES.
 
(a)              GENERAL. While you are employed by the Company, you will be
entitled to such benefits and fringes, if any, as are generally provided from
time to time by the Company to its executives, subject to the satisfaction of
any eligibility requirements.
 
(b)              VACATION. You will also be entitled to paid vacation in
accordance with the Company's vacation policies in effect from time to time,
which may be taken at such times as you elect with due regard to the needs of
the Company.
 
(c)              REIMBURSEMENT OF BUSINESS EXPENSES. Upon presentation of
appropriate documentation, you will be reimbursed in accordance with the
Company's expense reimbursement policy for all reasonable and necessary business
expenses incurred in connection with the performance of your duties and
responsibilities hereunder.  Such expenses shall include, but not be limited to,
all of your commuting expenses to and from your home to the Company’s
headquarters, and reasonable lodging and food expenses.  The Company will also
reimburse you for all expenses of renting an automobile for use while working at
the Company’s headquarters during the term of your employment.
 
5.              TERMINATION OF EMPLOYMENT.  You understand that as Interim CEO,
at all times, your employment with the Company is "at-will" which means that
employment with the Company may be terminated at any time by either you or the
Company with or without "cause" upon 15 days written notice to the other party;
provided, however, in the event you give notice of termination to the Company,
the Company may, in its sole discretion, make such termination effective earlier
than any notice date. Upon any termination of your employment, you agree to
immediately resign as an officer of the Company.
 
2

--------------------------------------------------------------------------------


 
6.              RESTRICTIVE COVENANTS.
 
(a)              NON-COMPETITION. So long as you are employed by the Company
under this Letter Agreement and for the one year period following your
termination of employment for any reason (the "Restricted Period"), you will
not, directly or indirectly, without the prior written consent of the Company,
enter into Competition with the Company or any of its affiliates (the
"Employer"). "Competition" means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever in a
business in the field of business that the Employer is engaged in as of the date
of your termination of employment with the Company or is actively planning to
engage in as of the date of your termination of employment with the Company.
 
(b)              CONFIDENTIALITY. While you are employed by the Company and
thereafter, you will hold in a fiduciary capacity for the benefit of the
Employer all secret or confidential information, knowledge or data relating to
the Employer, and their respective businesses, which will have been obtained by
you during your employment by the Company and which will not be or become public
knowledge (other than by acts by you or your representatives in violation of
this Letter Agreement). You will not, except as may be required to perform your
duties hereunder or as may otherwise be required by law or legal process,
without limitation in time or until such information will have become public or
known in the Employer's industry (other than by acts by you or your
representatives in violation of this Letter Agreement), communicate or divulge
to others or use, whether directly or indirectly, any such information,
knowledge or data
regarding the Employer, and their respective businesses.
 
(c)              NON-SOLICITATION OF CUSTOMERS. During the Restricted Period,
(i) you will not, directly or indirectly, influence or attempt to influence
customers or suppliers of the Employer to divert their business to any
competitor of the Employer; and (ii) you will not, directly or indirectly,
solicit or recruit any employee of the Employer for the purpose of being
employed by you or by any competitor of the Employer on whose behalf you are
acting as an agent, representative or employee.
 
(d)              NON-DISPARAGEMENT. You shall not, or induce others to,
Disparage the Employer or any of their past and present officers, directors,
employees or products.  "Disparage" shall mean making comments or statements to
the press, the Employer's employees or any individual or entity with whom the
Employer has a business relationship which would be adversely affected in any
manner: (i) the conduct of the business of the Employer (including, without
limitation, any products or business plans or prospects); or (ii) the business
reputation of the Employer, or any of their products, or their past or present
officers, directors or employees.
 
3

--------------------------------------------------------------------------------


 
(e)              INJUNCTIVE RELIEF. It is further expressly agreed that the
Employer will or would suffer irreparable injury if you were to compete with the
Employer in violation of this Letter Agreement and that the Employer would by
reason of such Competition be entitled to injunctive relief in a court of
appropriate jurisdiction and you further consent and stipulate to the entry of
such injunctive relief in such court prohibiting you from competing with the
Employer in violation of this Letter Agreement.
 
7.              SURVIVAL OF PROVISIONS. The obligations contained in this
paragraph 6 and paragraph 7 will survive the termination of your employment with
the Company and will be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in paragraph 7
is excessive in duration or scope or extends for too long a period of time or
over too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state
or jurisdiction.
 
8.              REPRESENTATIONS. You represent and warrant that your execution
and performance of this Letter Agreement will not be in violation of any other
agreement to which you are a party. Notwithstanding anything else herein, this
Letter Agreement is personal to you and neither the Letter Agreement nor any
rights hereunder may be assigned by you. The Company may assign the Letter
Agreement to an affiliate or to any acquiror of all or substantially all of the
assets of the Company. This Letter Agreement will inure to the benefit of and be
binding upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assignees of
the parties.
 
9.              ARBITRATION. You agree that all disputes and controversies
arising under or in connection with this Letter Agreement, other than seeking
injunctive or other equitable relief under paragraph 6(e), will be settled by
arbitration conducted before one (1) arbitrator mutually agreed to by the
Company and you, sitting in New York, New York or such other location agreed to
by you and the Company, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect;
provided, however, that if the Company and you are unable to agree on a single
arbitrator within 30 days of the demand by another party for arbitration, an
arbitrator will be designated by the New York City Office of the American
Arbitration Association. The determination of the arbitrator will be final and
binding on you and the
Employer. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. Each party will bear their own expenses of such
arbitration.
 
10.              WITHHOLDING; TAXES. The Company may withhold from any and all
amounts payable to you such federal, state and local taxes as may be required to
be withheld pursuant to any applicable laws or regulations.
 
4

--------------------------------------------------------------------------------


 
11.              GOVERNING LAW. This Letter Agreement will be governed by, and
construed under and in accordance with, the internal laws of the State of New
York, without reference to rules relating to conflicts of laws.
 
12.              ENTIRE AGREEMENT. This Letter Agreement and the agreements
referenced herein contain the entire agreement of the parties relating to the
subject matter hereof, and supercede in their entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No amendments, alterations or modifications of this Letter Agreement
will be valid unless made in writing and signed by the parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------


 
    We hope that you find the foregoing terms and conditions acceptable.  You
may indicate your agreement with the terms and conditions set forth in this
Letter Agreement by signing the enclosed duplicate original of this Letter
Agreement.
 
    We look forward to your employment with the Company
 

  Very truly yours,           VISION-SCIENCES, INC.          
By:
/s/ Katherine L. Wolf        Name:  Katherine L. Wolf      
Title:  Executive Vice President &
      Chief Financial Officer  

 
 
ACCEPTED AND AGREED:
 
/s/ Warren Bielke   
                                      

Warren Bielke
 
 
 
6